             Case 1:19-cv-03377-LAP Document 337
                                             336 Filed 09/13/21
                                                       09/08/21 Page 1 of 1



                                       Cooper & Kirk
                                                     Lawyers
                                       A Professional Limited Liability Company

Nicole Jo Moss                     1523 New Hampshire Avenue, N.W.                                (202) 220-9600
(202) 220-9660                         Washington, D.C. 20036                                 Fax (202) 220-9601
nmoss@cooperkirk.com

                                              September 8, 2021

VIA ECF
The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Giuffre v. Dershowitz, Case No. 19-cv-3377-LAP
               Permission To File Under Seal

Dear Judge Preska:
        I write on behalf of Plaintiff Virginia Giuffre. Pursuant to Rule 1.A of Your Honor’s Individual
Practices, Plaintiff respectfully requests permission to file under seal, with a redacted version filed on the
public docket, her response to Defendant’s pre-motion letter filed under seal today, September 8, 2021
(Doc. 334). In support of this request, we note that the Court granted Defendant leave to file his pre-
motion letter under seal, see Doc. 332, and Plaintiff will both be responding to that sealed filing, as well
as referencing documents that have been designated as confidential under applicable protective orders.
        In addition, we request permission to disclose and discuss Defendant’s sealed pre-motion letter,
together with its exhibits, with Plaintiff’s counsel at the law firm of Boies Schiller as those attorneys
represent Plaintiff in the Giuffre v. Prince Andrew, Duke of York matter referenced in Defendant’s pre-
motion letter. In support of this request, Plaintiff notes that counsel at Boies Schiller already have access
to the confidential material attached to or discussed in Defendant’s pre-motion letter by virtue of their
participation in Giuffre v. Maxwell, Case No. 15-cv-7433-LAP (S.D.N.Y.).
                                                           Respectfully,

                                                           s/Nicole Jo Moss
                                                           Nicole J. Moss

cc: Counsel of Record


                       The sealing request is granted. Counsel shall
                       file a redacted version of the letter on the
                       public docket. SO ORDERED.

                                                                                  9/13/2021
